NUMBER 13-20-00123-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


ELIZABETH BEAL,                                                                 Appellant,

                                                 v.

ROMEO VILLA AND ASTRID VILLA,                                                   Appellees.


                    On appeal from the 464th District Court
                          of Hidalgo County, Texas.


                           MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
          Memorandum Opinion by Chief Justice Contreras

       Pro se appellant Elizabeth Beal appeals from a judgment entered in favor of

appellees Romeo Villa and Astrid Villa following a bench trial on various claims, including

breach of warranty of title. Liberally construed, Beal’s brief on appeal appears to argue

that (1) she was improperly held liable for the Villas’ constructive eviction and (2) the trial

court lacked jurisdiction to hear the case. We affirm.
                                   I.     BACKGROUND

       The underlying dispute in this case concerns an alleged fraudulent conveyance of

real property purportedly owned by South Texas Orion, LLC (Orion)—where Beal served

as president—to the Villas. On August 13, 2015, by and through Beal, Orion executed

and delivered a deed conveying the subject property to the Villas. The deed was a general

warranty deed providing, among other things, that

       Grantor, for the Consideration and subject to the Reservations from
       Conveyance and the Exceptions to Conveyance arid [sic] Warranty, grants,
       sells, and conveys to Grantee the Property, together with all and singular
       the rights and appurtenances thereto in any way belonging, to have and to
       hold it to Grantee and Grantee’s heirs, successors, and assigns forever.
       Grantor binds Grantor and Grantor’s heirs and successors to warrant and
       forever defend all and singular the Property to Grantee and Grantee’s heirs,
       successors, and assigns against every person whomsoever lawfully
       claiming or to claim the same or any part thereof, except as to the
       Reservations from Conveyance and the Exceptions to Conveyance and
       Warranty.

The Villas paid Orion $15,000 cash consideration and signed a promissory note for

$260,000 payable to Orion for the property. The promissory note was secured by a deed

of trust signed by Beal as trustee of Orion.

       The Villas allege that, at the time the deed was executed and delivered to them:

(1) Beal “individually and on behalf of Orion represented . . . that Orion was the true,

lawful[,] and rightful owner of the Property in fee simple and that the Property was free

and clear from encumbrances”; (2) “Orion was not the true, lawful, or rightful owner”; (3)

“the rightful owner of the Property was Ronnie Beal, subject to a first lien deed of trust in

favor of Central Pacific Mortgage Company”; and (4) “[i]n reasonable reliance on . . .

Elizabeth Beal’s misrepresentations, [the Villas] were induced to purchase the Property.”

The Villas claimed that they only “became aware that [Beal’s] representations were false
                                               2
when[, on November 13, 2017, the Villas] were constructively evicted by notice of

substitute trustee’s sale filed by the successor in interest to Central Pacific.” According to

the Villas, given that the Beals failed to make the required payments on the property, the

property was scheduled to be sold at foreclosure. The Villas claimed that they “yielded to

the superior title holder’s assertion of title, and also stopped payment to [Beal] on the

Promissory Note attached to the deed of trust.”

       On April 4, 2018, the Villas filed suit against Beal, Ronnie, 1 and Orion, alleging

causes of action for statutory fraud, common law fraud, fraud by nondisclosure, breach

of warranty of title, breach of covenant of seisin, breach of covenant against

encumbrances, and unjust enrichment. Beal filed a counterclaim against the Villas for

“breach of contract, unjust enrichment, negligence, gross negligence, money fraud and

received [sic], common law fraud, constructive fraud[,] and extortion.”

       A bench trial commenced on December 4, 2019. On December 11, 2019, the trial

court entered final judgment in favor of the Villas, noting, among other things, that:

       Because a jury was waived by agreement of the parties, the Court decided
       all fact questions.

       ....

       The Court has considered the pleadings and official records on file in this
       cause, the evidence, and the arguments of counsel and is of the opinion
       that judgment should be rendered for [the Villas] on their claims, and that
       . . . Elizabeth Beal and South Texas Orion, LLC take nothing as to their
       claims.

The trial court awarded $84,273.74 in actual damages, $28,000 in exemplary damages,

and $16,535.22 in attorney’s fees, to be recovered by the Villas from Beal and Orion



       1   Ronnie was nonsuited during litigation.
                                                     3
jointly and severally. The trial court also rescinded “the transaction that is the subject to

this proceeding . . . namely the Note dated August 13, 2015[,] between Romeo & Astrid

Villa and South Texas Orion, LLC[.]”

        Beal filed a motion for new trial on January 29, 2020, which the trial court denied

the next day. On February 28, 2020, Beal filed her notice of appeal.

                                         II.     JURISDICTION

        By her second issue on appeal, which we address first, Beal argues that the district

court lacked jurisdiction over the suit because “[o]nly a justice of the [p]eace has

[j]urisdiction on possession matters.”

        We review de novo whether a trial court has subject-matter jurisdiction to hear a

case. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004).

The issue of subject-matter jurisdiction may be raised for the first time on appeal. See

Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 445 (Tex.1993).

        The Texas Constitution provides that “[j]ustice of the peace courts shall have

original jurisdiction in criminal matters of misdemeanor cases punishable by fine only,

exclusive jurisdiction in civil matters where the amount in controversy is two hundred

dollars or less, and such other jurisdiction as may be provided by law.” TEX. CONST. art.

V, § 19. Such other jurisdiction includes “original jurisdiction of . . . civil matters in which

exclusive jurisdiction is not in the district or county court and in which the amount in

controversy is not more than $10,000, exclusive of interest.”2 TEX. GOV’T CODE ANN.

§ 27.031(a)(1). Justice courts have jurisdiction over “cases of forcible entry and detainer,”


       2 Section 27.031 of the government code was amended effective September 20, 2020, to increase

the amount in controversy limit to $20,000. See TEX. GOV’T CODE ANN. § 27.031. This suit was filed prior to
the amendment.
                                                    4
but not of “a suit for trial of title to land.” Id. § 27.031(a)(2), (b)(4).

       A district court’s jurisdiction “consists of exclusive, appellate, and original

jurisdiction of all actions, proceedings, and remedies, except in cases where exclusive,

appellate, or original jurisdiction may be conferred by [the Texas] Constitution or other

law on some other court, tribunal, or administrative body.” TEX. CONST. art. V, § 8. “A

district court has original jurisdiction of a civil matter in which the amount in controversy

is more than $500, exclusive of interest.” TEX. GOV’T CODE ANN. § 24.007(b).

       As evident throughout her brief on appeal, Beal seems to confuse the causes of

action brought against her in the underlying lawsuit. While the Villas argued that they

were constructively evicted from the property, given the filing of a notice of substitute

trustee’s sale, they did not sue Beal for constructive eviction or possession. As noted,

their causes of action are for statutory fraud, common law fraud, fraud by nondisclosure,

breach of warranty of title, breach of covenant of seisin, breach of covenant against

encumbrances, and unjust enrichment. None of the Villas’ causes of action raises a claim

within the exclusive jurisdiction of the justice courts. See TEX. CONST. art. V, § 19; TEX.

GOV’T CODE ANN. § 27.031. Moreover, the Villas sought “monetary relief over $200,000.00

but not more than $1,000,000.00.” Such an amount exceeds the maximum amount in

controversy for purposes of a justice court’s jurisdiction and falls within the jurisdiction of

district courts. See TEX. GOV’T CODE ANN. §§ 24.007, 27.031; see also TEX. CONST. art. V,

§§ 8, 19.

       Accordingly, jurisdiction was proper in the 464th District Court. We, thus, overrule

Beal’s second issue on appeal.



                                                  5
                              III.   CONSTRUCTIVE EVICTION

       Beal states her first issue on appeal as follows: “Did the trial court err by ignoring

that ‘constructive eviction’ is an illegal act and not allowed by law and no where [sic] in

the pleading nor in the facts did Appellees mention that Appellant was the one who had

constructively evicted Appellees?” Beal continues, “[T]here is no evidence to even hint

that Appellant did any act to interfere with Appellees’ possession and / or ownership of

the property.” See Nalle Plastics Family Ltd. P’ship v. Porter, Rogers, Dahlman & Gordon,

P.C., 406 S.W.3d 186, 204 (Tex. App.—Corpus Christi–Edinburg 2013, pet. denied)

(listing the essential elements of constructive eviction as: (1) an intention on the part of

the landlord that the tenant shall no longer enjoy the premises; (2) a material act by the

landlord that substantially interferes with the tenant’s intended use and enjoyment of the

premises; (3) the act permanently deprives the tenant of the use and enjoyment of the

premises; and (4) the tenant abandons the premises within a reasonable time after the

commission of the act). It is not clear exactly what Beal is arguing, given that she was not

sued for constructive eviction. It is also unclear whether Beal believes there was

insufficient evidence to support the trial court’s ruling or if the trial court erred in its

application of the relevant law. Regardless, as correctly stated in the Villas’ brief on

appeal, Beal “failed to file a record sufficient enough to enable this Court to determine the

issue she presented.”

       “We construe liberally pro se pleadings and briefs; however, we hold pro se

litigants to the same standards as licensed attorneys and require them to comply with

applicable laws and rules of procedure.” Washington v. Bank of N.Y., 362 S.W.3d 853,

854 (Tex. App.—Dallas 2012, no pet.) (citing Mansfield State Bank v. Cohn, 573 S.W.2d
                                             6
181, 184–85 (Tex. 1978)). Rule 38.1 of the Texas Rules of Appellate Procedure outlines

the requirements of an appellant’s brief. See TEX. R. APP. P. 38.1. An appellant’s brief

“must contain a succinct, clear, and accurate statement of the arguments made” and “a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the record.” Id. R. 38.1(h), (i). An appellate court has no duty to brief

issues for an appellant. See Huey v. Huey, 200 S.W.3d 851, 854 (Tex. App.—Dallas

2006, no pet.). The failure to provide appropriate record citations or a substantive analysis

waives an appellate issue. See WorldPeace v. Comm’n for Lawyer Discipline, 183 S.W.3d

451, 460 (Tex. App.—Houston [14th Dist.] 2005, pet. denied).

       Moreover, an appellate court “should not address the merits of an issue if it has

not been preserved for appeal.” In re E.R.C., 496 S.W.3d 270, 277 (Tex. App.—

Texarkana 2016, pet. denied). To preserve a complaint for appellate review, the record

must reflect that a “complaint was made to the trial court by a timely request, objection,

or motion that . . . stated the grounds for the ruling that the complaining party sought from

the trial court with sufficient specificity to make the trial court aware of the complaint[,]”

and that the trial court ruled or refused to rule on the request, objection, or motion. TEX.

R. APP. P. 33.1(a). The “record” for purposes of an appeal “consists of the clerk’s record

and, if necessary to the appeal, the reporter’s record.” Id. R. 34.1. “At or before the time

for perfecting the appeal, the appellant must request in writing that the official reporter

prepare the reporter’s record.” Id. R. 34.6(b)(1). “The burden of providing a record

showing error requiring reversal is on the appellant.” Williams Farms Produce Sales, Inc.

v. R&G Produce Co., 443 S.W.3d 250, 257 (Tex. App.—Corpus Christi–Edinburg 2014,

no pet.). “We must presume that any evidence that the appellant failed to designate for
                                              7
the record is sufficient to support the trial court’s decision.” Id. (citing Willms v. Americas

Tire Co., 190 S.W.3d 796, 803 (Tex. App.—Dallas 2006, pet. denied)).

       Beal’s first issue on appeal is unclear, does not cite to the record or relevant

authority, and therefore, is insufficiently briefed. See TEX. R. APP. P. 38.1; WorldPeace,

183 S.W.3d at 466. Accordingly, Beal’s first issue is waived on appeal. See WorldPeace,

183 S.W.3d at 466. However, even assuming that Beal adequately briefed her first issue

on appeal, she failed to preserve the issue for appeal at trial. See TEX. R. APP. P. 33.1(a).

       On April 14, 2020, by letter, the Clerk of this Court notified Beal that the reporter’s

record had not been filed and stated “that unless this defect is cured within ten days from

the date of this letter, the Court will consider and decide those issues or points that do not

require a reporter’s record for a decision.” See TEX. R. APP. P. 37.3(a)(1), (c) (procedures

for instances when appellant fails to file record). Beal made no subsequent arrangements

to provide this Court with a reporter’s record. Accordingly, our analysis of Beal’s first issue

is limited to the information in the clerk’s record.

       The clerk’s record lacks any indication that Beal properly preserved any issue of

constructive eviction for appeal. See TEX. R. APP. P. 33.1. The only mention of

constructive eviction in her pleading is raised as a special exception and notes as follows:

       4.     Defendant presents her special exception in Plaintiff’s Paragraph 19
              in that it speaks of constructive eviction, constructive eviction is not
              legal, therefore, Plaintiffs should be suing the evictors.

              In truth and in fact, Plaintiffs obtained profits from the property. A
              notice of Substitute Trustee’s sale does not evict anyone that is an
              illegal eviction.

              Texas Property Code, chapter 51, states the requirements for
              foreclosure and chapter 24 states the requirements for evictions
              what Plaintiffs are describing are illegal acts. Defendant can not [sic]

                                               8
             be responsible for someone else’s illegal acts.

However, there is no indication in the clerk’s record that the trial court ruled on Beal’s

special exception or that Beal objected to the trial court’s failure to rule on her special

exception. See TEX. R. APP. P. 33.1. Consequently, Beal failed to preserve the issue for

appeal.

      We overrule Beal’s first issue on appeal.

                                   IV.    CONCLUSION

      We affirm the trial court’s judgment.

                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed on the
10th day of November, 2021.




                                              9